In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00029-CV

IN THE INTEREST OF J.C., A CHILD           §    On Appeal from the 324th District Court

                                           §    of Tarrant County (324-577171-15)

                                           §    August 27, 2019

                                           §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant P.A. shall bear the costs of this appeal, for

which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel